In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                              No. 15-897V
                                       Filed: December 9, 2015
                                              Unpublished

****************************
EMILY DWORKIN,             *
                           *
               Petitioner, *
     v.                    *                               Attorney Fees and Costs; Stipulation
                           *
SECRETARY OF HEALTH AND    *
HUMAN SERVICES,            *
                           *
               Respondent. *
                                 *
*********************************
Danielle Strait, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Gordon Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Dorsey, Chief Special Master:

        On August 19, 2015, Emily Dworkin (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that the influenza (“flu”)
vaccination that she received on October 14, 2014, caused her to suffer a shoulder
injury. See generally Petition. On November 17, 2015, a decision awarding
compensation to petitioner based on the parties’ stipulation was issued.

       On December 9, 2015, the parties filed a Stipulation of Facts Regarding Final
Attorneys’ Fees and Costs. According to the stipulation, the parties agree upon an
award of $4,633.07 for attorney’s fees and costs. In compliance with General Order #9,


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner filed a statement indicating petitioner incurred no out-of-pocket expenses in
this case.3

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). The proposed amount is reasonable.

      Accordingly, I award the total of $4,633.074 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel Danielle Strait.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                 s/Nora Beth Dorsey
                                                 Nora Beth Dorsey
                                                 Chief Special Master




3Petitioner’s counsel also represented that petitioner incurred no out-of-pocket expenses. Stipulation, ¶
3.

4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

5Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                    2